It is ORDERED that the motion for reconsideration, clarification, and other relief in respect of the remand proceedings (M-993) is denied. The trial court shall determine the manner and scope of the remand proceedings as necessary to resolve the discreet issues posed by the remand Order; and it is further
ORDERED that the motion to stay the remand (M-994) is denied, and the date on which the trial court shall file its written report containing its findings is extended to forty-five (45) days from the filed date of this Order, and the parties may file submissions with the Court addressing those findings within twenty-one (21) days thereafter.